739 N.W.2d 629 (2007)
Elaine A. HAAS, and Charles J. Bannon, Plaintiffs-Appellants,
v.
Wade H. DEAL, and Sarah J. Deal, Defendants-Appellees, and
Tracey L. Deal, and J.A. Delaney & Co., a Michigan Corporation, jointly and severally, Defendants.
Docket No. 133370. COA No. 262987.
Supreme Court of Michigan.
October 19, 2007.
On order of the Court, the application for leave to appeal the January 25, 2007 judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral argument on November 14, 2007, at 9:30 a.m., on whether to grant the application or take other peremptory action. MCR 7.302(G)(1). The parties may file supplemental briefs no later than November 7, 2007, but they should not submit mere restatements of their application papers.